Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
January 23, 2014.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-14-00008-CV



                    IN RE RALPH O. DOUGLAS, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                             240th District Court
                           Fort Bend County, Texas
                     Trial Court Cause No. 12DCV196294

                        MEMORANDUM OPINION

      On January 3, 2014, relator Ralph O. Douglas filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. In the petition, relator asks this Court to compel Christina Propes,
Director of the Review and Release Processing Section of the Parole Division of
the Texas Department of Criminal Justice to produce documents pursuant to a
subpoena issued by the Brazoria County District Clerk.
      This Court’s mandamus jurisdiction is governed by Section 22.221 of the
Texas Government Code.          Section 22.221 expressly limits the mandamus
jurisdiction of the courts of appeals to: (1) writs against a district court judge or a
county court judge in the court of appeals’ district, and (2) all writs necessary to
enforce the court of appeals’ jurisdiction. Tex. Gov’t Code Ann. § 22.221. The
Director of the Review and Release Processing Section of the Parole Division of
the Texas Department of Criminal Justice is not a district court or county court
judge in this Court’s district, and relator has not shown that the issuance of a writ
compelling the requested relief is necessary to enforce this Court’s appellate
jurisdiction. Therefore, we do not have jurisdiction to issue a writ of mandamus
against the respondent.

      Accordingly, relator’s petition for writ of mandamus is ordered dismissed
for lack of jurisdiction.


                                                    PER CURIAM

Panel Consists of Chief Justice Frost and Justices Jamison and Wise.




                                           2